Citation Nr: 1717451	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increase evaluation in excess of 20 percent for a low back disability after August 3, 2012.

2.  Entitlement to an increase evaluation in excess of 40 percent for right lower extremity sciatica after August 3, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to February 1978 and from November 1990 to May 1991.  He also had service with the U.S. Army Reserve, including a period of active duty for training from July 21, 2001, to August 3, 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
The Board remanded the case for further development in May 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the June 2016 supplemental statement of the case (SSOC), the Veteran failed to report for a May 2016 VA examination that was scheduled to assess the current manifestations and severity of his service-connected low back disability and right lower extremity sciatica.  On review, the claims file does not include a letter notifying the Veteran of the date and time of the scheduled examination.  As the record does not establish that the Veteran received notice of the examination, and does not contain enough information that would allow for application of the presumption of administrative regularity.  The Board finds that a remand is necessary to afford the Veteran another VA examination.

Regarding the TDIU issue, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claims currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability and on his lower extremity sciatica.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected low back degenerative disc disease and his right lower extremity sciatica.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back degenerative disc disease.

The examination report should include range of motion in degrees for the Veteran's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected low back degenerative disc disease results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

With regard to the Veteran's service-connected right lower extremity sciatica.  The examiner should indicate which of the following best represents the current disability level involving the sciatic nerve and provide an explanation:
a) Mild incomplete paralysis;
b) Moderate incomplete paralysis;
c) Moderately severe incomplete paralysis; 
d) Severe incomplete paralysis, with marked muscular atrophy; or 
e) Complete paralysis whereby the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

Finally, the examiner should describe the effects that the low back and right lower extremity sciatica disabilities have on the Veteran's usual occupation as a rental property owner and/or business person.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




